Citation Nr: 0930678	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Pension Center


THE ISSUE

Entitlement to a waiver of overpayment of VA death pension 
benefits, in the amount of $8,221.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
active service, including from November 1945 until November 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 decision from the 
Department of Veterans Affairs (VA) Pension Center (PC) in 
Milwaukee, Wisconsin.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDINGS OF FACT

1. In December 2005, based on information showing that the 
appellant had been receiving Social Security benefits under 
two different Social Security numbers, her VA death pension 
award was retroactively stopped effective October 1, 2000 and 
restarted March 1, 2002, when she was granted additional 
benefits for aid and attendance.  The claimant's income was 
less than the income limit only when aid and attendance 
benefits were considered.

2.  The February 2006 decision reported that overpayment 
resulted in a pension benefit debt of $8,221.00.  

3. The overpayment was validly created.

4. The creation of the overpayment was not due to the 
appellant's fraud, misrepresentation, or bad faith.

5. The appellant was at fault with respect to the creation of 
the overpayment by failing to inform VA of the fact that she 
was receiving Social Security benefits under two different 
Social Security numbers.  

6. There was no fault on the part of VA with respect to the 
creation of the overpayment.

7. Recovery of the overpayment would not defeat the purpose 
of paying VA nonservice-connected pension benefits.

8. Allowing the appellant to retain the benefits she 
erroneously received would result in unjust enrichment to the 
appellant.

9. The appellant did not relinquish a valuable right or incur 
a legal obligation based on the overpayment of $8,221.00.  

10. Recovery of the overpayment will not cause the appellant 
undue hardship.


CONCLUSIONS OF LAW

1. The charged indebtedness in the amount of $8,221.00 was 
validly created.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. 
§§ 3.3 (2008). 

2. There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the appellant in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2008).

3. Recovery of an overpayment of death pension benefits in 
the amount of $8,221.00 would not be against equity and good 
conscience. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
noting that the statute at issue in such cases is found in 
Chapter 53, Title 38, United States Code, and that the 
provisions of the VCAA are relevant to a different Chapter 
(i.e. Chapter 51).  Therefore, the VCAA (and, it follows, its 
implementing regulations) is not for application in this 
matter.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008).  In December 2005, the appellant was informed 
of the termination of death pension benefits effective 
October 1, 2000, and the creation of the overpayment.  The 
appellant filed a request for wavier of the overpayment.  The 
PC provided the appellant a copy of a statement of the case 
(SOC) in December 2006 which informed her of the criteria to 
be applied in determining whether recovery of the overpayment 
was against equity and good conscience.  The Board finds, 
therefore, that as a practical matter VA has informed the 
appellant of the evidence needed to substantiate her claim.

In addition, the PC obtained evidence concerning the 
appellant's monthly income and expenses in order to determine 
whether recovery of the overpayment would result in undue 
financial hardship.  The appellant has cooperated in this 
effort. The appellant provided evidence, including a 
Financial Status Report (VA Form 20-5655), as well as written 
argument.  Neither the appellant nor her representative has 
identified any outstanding evidence.  Additionally, the 
appellant engaged the services of a representative and was 
provided with ample opportunity to submit evidence and 
argument in support of her claim. 

Applicable Law 
 
Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002).  The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the surviving spouse's 
annual family countable income from the maximum annual 
pension rate (MAPR) applicable to the surviving spouse's 
circumstances. The MAPR is adjusted from year to year.

In determining the surviving spouse's annual countable 
income, payments of any kind from any source shall be counted 
as income during the twelve-month annualization period in 
which received, unless specifically excluded.  See 38 
U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  Recurring 
income means income which is received or anticipated in equal 
amounts and at regular intervals (e.g., weekly, monthly, 
quarterly, etc.) and which will continue throughout an entire 
12-month annualization period.  The amount of recurring 
income for pension purposes will be the amount received or 
anticipated during a 12-month annualization period. See 38 
C.F.R. § 3.271(a)(1) (2008).  Old age and survivor's 
insurance and disability insurance under title II of the 
Social Security Act is not excluded from income.  See 38 
C.F.R. § 3.272(2008); see also 38 C.F.R. § 3.262(f) (2008).

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government.

"Equity and good conscience" involves a variety of elements: 
(1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  (2) Balancing of faults. 
Weighing fault of the debtor against VA fault.  (3) Undue 
hardship.  Whether collection would deprive debtor or family 
of basic necessities.  (4) Defeat the purpose.  Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (5) Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (6) Changing position to one's 
detriment.  Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  See 38 C.F.R. § 1.965(a).  The list of elements 
contained in the regulation is not all inclusive.  Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, 
therefore, placed upon the elements of the fault of the 
debtor and undue hardship.  38 C.F.R. § 1.965(a).

Merits of the Claim
 
The appellant essentially contends that her overpayment 
should be waived, as it would cause her financial hardship to 
repay her overpayment.

The Board notes that the appellant's July 2009 Written Brief 
Presentation characterized the overpayment as being due to a 
one time payment of $163 to the appellant.  However, as 
indicated in the December 2005 letter, the problem arose 
because VA determined that the appellant was actually 
receiving two Social Security monthly benefit payments, 
rather than only the one that she reported to VA.  The 
December 2006 letter noted that a $163 one time payment had 
been counted in the December 2005 adjustment letter.  The 
December 2006 letter, however, clarified that VA has since 
been informed that the appellant had not received that 
payment and subsequently adjusted her benefits in light of 
that information.  The appellant has not disputed that she 
received two Social Security monthly payments.

The appellant's representative also raised the issue of the 
need to determine whether the appellant received Social 
Security Income (SSI) or Social Security Disability (SSD).  
The Board notes that that welfare benefits, such as SSI, are 
not considered countable income for purposes of improved 
pension.  See 38 C.F.R. § 3.272 (2008); M21-MR, Part 
V.iii.1.I.58.b.  The Board notes, however, that the appellant 
has consistently claimed that her Social Security benefits 
were received in regards to her own disability and her 
husband's benefits, as indicated in her August 2005 
statement, and that none of the evidence of record indicates 
that her personal Social Security benefits included SSI 
benefits.  The record does indicate that she received a SSI 
windfall, under her husband's Social Security benefits, in 
February 2000, which is the only indication of receipt of SSI 
benefits.  However, as indicated in the December 2005 letter, 
her death pension benefits were stopped effective October 1, 
2000.  The only SSI benefits that could have been considered 
thus fell outside the time range in question as to the 
appellant's receipt of overpayment of benefits and would not 
effect the income calculation in question from October 1, 
2000.  As such, additional verification of the type of Social 
Security benefits received by the appellant is unnecessary.  

In determining whether a waiver of overpayment is 
appropriate, VA's (and the Board's) inquiry is focused on 
three distinct questions.  First, VA must determine if the 
overpayment at issue was validly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided); see also VAOPGCPREC 6-98 
(holding that where the validity of the debt is challenged, 
that issue must be developed before the issue of entitlement 
to a waiver of the debt can be considered).  For obvious 
reasons, in the absence of a valid debt, no further inquiry 
is necessary.

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation.  
If it did, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(b) (2008); see also Ridings v. Brown, 6 Vet. App. 544 
(1994) (holding that the Board must independently address the 
matter of bad faith before addressing whether waiver would be 
appropriate).

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2008).  The resolution of this 
question involves the consideration of various elements 
including, inter alia, the fault of the debtor, the fault of 
VA, undue hardship, unjust enrichment, whether collecting the 
debt would defeat the purpose of the benefit, and whether the 
person requesting waiver changed his/her position to his/her 
detriment as a result of the overpayment.

In regards to creation of the overpayment, there is no 
question that there was an overpayment of VA benefits.  The 
Board must initially determine whether that overpayment was 
validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of the overpayment must first be 
decided.  Neither the appellant nor her representative has 
presented any cogent argument on validity of the debt.  
Therefore, the appellant has not challenged the validity or 
creation of the overpayment.  Rather, she contends that 
waiver should be granted on the basis of hardship, which will 
be more fully discussed below.  The matter of the validity of 
the indebtedness is therefore not at issue.  

As to the second prong, if there is an indication of fraud, 
misrepresentation or bad faith in the creation of the 
overpayment, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  The 
Committee determined that the appellant had not demonstrated 
bad faith in creating the overpayment.  It is, however, the 
Board's responsibility to consider the matter of bad faith on 
a de novo basis.

The term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at 
another's expense.  An appellant's conduct in connection with 
an overpayment exhibits bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government.  See Richards v. Brown, 9 Vet. App. 255 (1996); 
38 C.F.R. § 1.965(b).

The evidence indicates that the appellant was notified on 
several occasions of the need to report changes in her 
income, to include the receipt of Social Security benefits.  
The record indicates that in August 2005, she even 
specifically stated that she was only receiving Social 
Security and the Veteran's VA pension.  However, records from 
Social Security indicate that the appellant receives Social 
Security under her own Social Security number and under her 
husband's number.  

In this case, the Board finds that there was no bad faith on 
the part of the appellant in the creation of the overpayment, 
although there may be some fault on the part of the appellant 
in the creation of the overpayment, specifically her failure 
to ever notify VA of the change in her income.  However, 
fault is not the equivalent of bad faith.  Accordingly, the 
Board finds there was no bad faith on the part of the 
appellant in the creation of the overpayment.

Additionally, as indicated above, the phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the government.  In making this determination, 
consideration will be given to six enumerated elements, which 
include fault of veteran and undue hardship.  See 38 C.F.R. § 
1.965(a); see also Cullen v. Brown, 5 Vet. App. 510 (1993) 
(when determining whether recovery is against equity and good 
conscience, the Board must analyze all six factors).

A person who is a recipient of VA pension benefits must 
notify VA of all circumstances that will affect her 
entitlement to receive the benefit being paid.  As indicated 
above in the discussion of bad faith, there is no evidence 
that the appellant actually read and disregarded information 
supplied by VA concerning the effect of changes in her income 
on her VA benefits and the requirement that she report such 
changes.  However, although this may lead to a conclusion 
that bad faith did not exist, it does not absolve the 
appellant of fault.  See Jordan v. Brown, 10 Vet. App. 171 
(1997) (professed ignorance of the controlling regulation or 
the failure to read relevant notices does not alleviate 
fault).  Even if the appellant did not read the instructions 
from VA, persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
(r)egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947).

The overpayment is solely due to the appellant's failure to 
report the fact that she was receiving Social Security 
benefits for both herself and for her deceased husband.  The 
December 2005 VA letter noted that the appellant's benefits 
were stopped, effective October 1, 2000, because her combined 
Social Security income of $7,3800.00 exceeded the $6,026.00 
income limit for a widow with no dependents.  Her benefit, 
however, was restarted from March 1, 2002, when she was 
granted additional benefits for aid and attendance; at that 
time, her income became less than the income limit calculated 
with aid and attendance.  

She was also informed numerous times of her need to provide 
information regarding her income, including Social Security 
benefits.  An August 2008 letter requested a copy of the 
appellant's Social Security award letter.  A May 2002 letter 
informed her that it was her responsibility to let VA know if 
her income changed, including as due to Social Security 
Benefits.  A June 2002 letter similarly requested information 
regarding any changes in income.

The Board further finds that failure to make restitution of 
the overpayment would result in unjust enrichment to the 
appellant.  In effect, a waiver of this overpayment would 
allow the appellant to realize a gain (receipt of pension 
benefits paid which she was not entitled to, based on income 
limitations) based on her failure to timely notify VA of her 
receipt of Social Security benefits. The appellant continued 
collecting her pension payments for years after she first 
started receiving Social Security benefits for both her 
husband and herself.  Allowing the appellant to realize any 
gain from such conduct would clearly result in unjust 
enrichment.

The Board also has considered the factor of whether the 
appellant's reliance on the pension benefits caused her to 
change her position to her detriment.  However, there is no 
evidence of record indicating that receipt of pension 
benefits otherwise caused the appellant to relinquish a 
valuable right or to incur a legal obligation.

The appellant's financial status report dated in December 
2005 reflects that her monthly expenses of $778 are less than 
her income, which VA has calculated to be $1105.  She also 
reported having assets, including a vehicle.  She failed to 
report her home as an asset, though she did list her property 
tax due on the home as a monthly expense and provided a copy 
of her property tax bill to VA.  

In light of the above, the Board finds that recovery of the 
overpayment would not cause an undue hardship, depriving the 
appellant of basic necessities.

The Board has considered the appellant's fault in the 
creation of the indebtedness, as well as the fact that she 
was unjustly enriched via the overpayment from VA.  Given the 
appellant's assets and income, the evidence indicates that 
she is able to repay the charged indebtedness.  

Accordingly, the Board concludes that waiver of recovery of 
this overpayment is not in order, based on the standard of 
equity and good conscience. 38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Waiver of recovery of the overpayment of VA death pension 
benefits in the amount of $8,221.00 is denied. 


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


